Citation Nr: 1226413	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary disorder, including as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran had active service from October 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2005.  The appeal was remanded by the Board in February 2009, January 2010, and January 2011.  There has now been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

Although the Veteran has a history of asbestos exposure in service consistent with his rate, he does not have a current respiratory or lung disability related to asbestos exposure, or otherwise related to active service.  


CONCLUSION OF LAW

A respiratory/pulmonary disorder, including as a result of exposure to asbestos a bilateral lung condition, to include asbestos-related lung disease, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in October 2004 and November 2004, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must demonstrate a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  The November 2004 letter informed him of specific information and evidence needed to substantiate a claim for service connection based on asbestos exposure.  In January 2010, he was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated, and a supplemental statement of the case was provided in July 2010, thus correcting the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment and personnel records have been obtained.  VA treatment records, dated beginning in June 2004 when he first sought VA treatment, were obtained.  The Veteran did not identify or authorize the release of any private treatment records.  VA examinations were provided in September 2005, June 2009, and February 2011 (with a June 2011 addendum), and were based upon consideration of the Veteran's prior medical history, including service treatment records, and, taken together, contained a rationale for the opinion sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records do not show any respiratory or pulmonary complaints or abnormal findings, and the Veteran's chest X-ray obtained in November 1963 for the separation examination was negative.

The Veteran, however, does not contend that his lung condition became symptomatic in service.  Instead, the Veteran asserts that service connection is warranted for a pulmonary and/or respiratory disorder based on exposure to asbestos during service. Specifically, the Veteran contends that he was exposed to asbestos while in the process of working as a plumber during service, where his duties required him to mix asbestos with water to make pipe fittings and to cut asbestos wrapping for pipes repeatedly over a two year period without any sort of protective mask.  The Veteran's DD-214 confirms that the Veteran's military occupational specialty was as a plumber; specifically, he was a UTP3, which is a Utilitiesman (Plumber).  According to a VA memorandum dated in May 2006, addressing the likelihood that Navy personnel with specific job titles would have been exposed to asbestos, based on the job titles, for a Utilitiesman, exposure was "highly probable."

VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the guidelines set forth in Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Board notes these provisions were rescinded and the current version is found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, effective December 13, 2005.

It should be noted that the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

According to the manual, the latent period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  The manual goes on to say, however, that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Id.

The Veteran's VA treatment records show that a chest X-ray was obtained in November 2004, due to the Veteran's history of two years of asbestos exposure during service.  The chest X-rays were negative.  He has been noted to have dyspnea on exertion since September 2005, and was reported to have a history of chronic obstructive pulmonary disease (COPD) in April 2009.  Moreover, in his statements, the Veteran has reported having continuing problems with dyspnea. 

On a VA examination in September 2005, the Veteran described asbestos exposure during service, as set forth above.  He also stated that he had been hospitalized for pneumonia in 1960, while in service.  He reported that he smoked 6 cigarettes a day, but also related a smoking history dating back to the age of 12 years, and eventually reached two packs per day.  Other VA treatment records indicate that since the Veteran's first myocardial infarction in 1998, he has cut down on his smoking, and has been able to quit at times.  A chest X-ray revealed that the lungs remained clear, and there was no evidence of pleural effusion.  A report of a computerized tomography (CT) scan obtained in July 2005 was included in the examination report.  This study revealed lung fields to be clear except for small areas of platelike atelectasis or scarring bilaterally, unchanged from the prior study.  There was no evidence of pulmonary nodule, mass lesion, pleural effusions, or pleural plaques.  The conclusion was the CT scan was an essentially normal study, with no change since May 2005.  Pulmonary function tests were obtained, which the examiner interpreted as normal without a restrictive ventilatory defect.  The examiner concluded that based on the CT scan and chest X-ray, there were no signs of asbestos involvement of the parenchyma or pleura.  The examiner thought his "SOB may be due to cardiac etiology or respiratory bronchiolitis."  

A review of the record reveals that, in June 2009, the Veteran was afforded a VA examination.  The examiner noted the Veteran's reported history of asbestos exposure as a plumber and his report of in-service hospitalization in 1960 for pneumonia.  The examiner also noted the September 2005 VA examiner's report that there was no evidence of asbestos involvement of the lung parenchyma or pleura.  The examiner further reported that the Veteran had recently undergone coronary bypass surgery, which had resulted in some chest wall pain, and as a result, pulmonary function testing (PFT) was not possible at that time.  The examiner went on to state, "Past asbestos exposure and tobacco use.  No evidence of asbestos exposure on chest imaging.  PFTs from 2006 revealed normal volumes and spirometry."  Later, in August 2009, the same VA pulmonologist provided a follow-up examination once the Veteran's chest wall pain had subsided.  At that time, the examiner concluded that there was no active "cardiopulmonary disease" and no interval change since the April 2009 examination, but noted that there were small bilateral pleural effusions, and stable mild cardiomegaly.  Based on his examination, the examiner stated that the Veteran had a history of "mild shortness of breath on exertion" and recent coronary artery bypass graft. 

On a VA examination in February 2010, the Veteran reported significant asbestos exposure as a plumber in service.  After service, he worked as a plumber and delivering propane tanks.  He said that he had "significant shortness of breath when carrying items."  He had quit smoking a year earlier.  Pulmonary function tests in August 2009 were noted to be consistent with mild restriction and mild COPD.  The examiner concluded that there was no evidence of significant asbestos related lung disease.  

In an addendum dated in June 2011, the examiner stated that the Veteran's claims file had been reviewed, and that in view of the Veteran's smoking history, the pattern of the pulmonary function tests, and chest X-rays, it was not at least as likely as not that the Veteran's COPD was related to his prior active service.  The examiner explained that asbestosis is a diffuse interstitial fibrosing disease of the lung.  Physiologic studies such as pulmonary function tests showed a restrictive pattern with decreases in lung volumes with a large reduction in diffusing capacity, and the Veteran's pulmonary function tests did not show these results.  In addition, radiologic studies including CT scan and chest X-ray, most recently in April 2011, showed only mild atelectasis and no active disease or calcified plaques.  These findings also did not support a diagnosis of asbestosis.  The examiner also noted the Veteran's long past history of tobacco use, which was noted to be well-connected to COPD.  The examiner's opinion was that the Veteran's COPD was less likely than not related to any inservice event or injury, including exposure to asbestos.  The rationale was that the diagnosis of COPD was consistent with his long history of tobacco abuse, but that the tests were not consistent with a diagnosis of asbestos exposure.  

VA treatment records dated from 2004 to 2011, including numerous pulmonary consults, likewise do not attribute any of the Veteran's symptoms or findings to asbestos exposure, despite noting the Veteran's history of significant in-service asbestos exposure.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Here, the Veteran's assertion of a connection to asbestos exposure is based on his reported asbestos exposure in service, and the long latency period before disease becomes symptomatic.  He also points to his having cut down or quit smoking.  In this case, the Board finds that the specific medical findings, in particular on radiographic studies and pulmonary function tests, used to determine whether pulmonary symptoms are related to asbestos exposure are more probative than the history of asbestos exposure alone.  Moreover, there is no medical evidence in support of the Veteran's assertion of asbestos exposure as a causal factor in the development of COPD.  In contrast, there are numerous medical reports, including the VA examination reports, which do not attribute the Veteran's COPD to asbestos exposure.  

In sum, the Veteran contends that he was exposed to asbestos in service, and his Navy job title is consistent with in-service asbestos exposure.  Many years after service, he was diagnosed as having COPD, but the medical studies, including chest X-rays, CT scans, and pulmonary function tests, have not resulted in findings consistent with a past history of asbestos exposure, according to the examining physicians, and the general guidelines set forth in the VA manual provision addressing asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Instead, the medical evidence has attributed the COPD to his smoking history, even on those occasions when he has been noted to have stopped smoking.  Service connection may not be granted for disability as a result of disease or injury attributable to the use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002).  

Additionally, there is no medical evidence linking the COPD shown many years after service to any other events which occurred in service, including a claimed hospitalization for pneumonia, and the Veteran has not presented lay evidence of or asserted continuity of symptomatology.  Under these circumstances, the claim must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a respiratory/pulmonary disorder, including as a result of exposure to asbestos, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


